On Petition for a Rehearing.
Bicknell, C.
Under the statutes of Indiana, the interest .of a wife in the lands of her deceased husband is in some cases held by purchase, and in other cases by descent.
Where she takes by descent, she is not within the statute, which declares that no trust shall defeat the title of a purchaser for a valuable consideration, without notice. In the present case the second wife could take by descent only; she was, therefore, bound by the trust in favor of the first wife, whether she had notice of it or not. The question is between the second wife and the representatives of a first wife. '“In equal equities the law must prevail.” The petition for ;a rehearing ought to be overruled.
Per Curiam. — Petition overruled.